--------------------------------------------------------------------------------

Exhibit 10.2

LF 80 Tons Refined-Steel Ladle Refractories Full-Services Contract

(English Summary /Translation

)



Contract No: HG-2008-C2/W3-024
Signing Date: November 12, 2008

Party A: Heilongjiang Iron & Steel Co., Ltd.
Party B: Henan Gengsheng Refractories Co., Ltd.

Through negotiations in good faith, Heilongjiang Iron & Steel Co., Ltd.
(hereinafter referred to as the "Party A") and Henan Gengsheng Refractories Co.,
Ltd. (hereinafter referred to as the "Party B") agree to enter into this full
services contract (the "Contract") in connection with the materials used for LF
80 tons ladle for refined steel and agree to bind to the terms agreed as
follows:

1. The contents of services and scope of supply and materials

Party B shall provide materials and personnel supports to Party A’s facilities
regarding insulation installations, constructions of operations facilities,
refractories replacements, on-site maintenance, and all the supplies tools and
equipments.

2. Rights and obligations

(1) Party A
2.1.1. Shall provide storage space for Party B to locate certain amounts of
refractories materials and equipments on the site.
2.1.2. Shall provide possible utilities for Party B to conduct daily operations
and maintenance at the facilities; shall provide timely risk management to
secure continuing operations.
2.1.3. Shall be responsible for all the equipments supporting on-site
installation and repairs.
2.1.4. Shall assign the consignee to coordinate the production operation with
the technicians assigned by Party B.
2.1.5. Shall be eligible to terminate this Contract when Party B does not agree
with technical instructions requested by Party A.
2.1.6. Shall be eligible to terminate this Contract when Party B is responsible
for consecutive accidents (including broken ladle 3 times or any accidents
delaying operations more than 1 hour or any injuries).

(2) Party B
2.2.1. Shall be responsible for all the equipments and maintenances and repairs
services.
2.2.2. Shall assign professional and skillful technical team to be responsible
for on-site constructions and related maintenances. Shall report to Party A
regarding the status of operations.
2.2.3. Shall strictly operate following technical instructions and bind to
inspections and supervision from Party A. Shall guarantee the quality of
refractories materials, the usage period, and the capacity of ladle to meet the
production requirement;
2.2.4. Shall comply with production arrangement and on site instruction
undertaken by Party A and shall fulfill agreed production plan.
2.2.5. Shall strictly conduct safety management, shall be responsible for
implementing worker safety education, shall guarantee safe operation, and shall
prevent the occurrence of any accidents. Party B shall be liable for all the
accidents due to its negligence.
2.2.6. Shall be responsible for the management of on-site personnel’s safety,
accommodation, transportation, and operations. Two parties shall execute
personnel safety agreement within one week upon the execution of the Contract.
2.2.7. Shall be responsible for all the losses it may cause to Party A due to
the operations mistakes from technical personnel assigned by Party B.

3. Default

(1) Technical Default
3.1.1. Party B shall be penalized RMB 200 for each shortage of production cycle
under the guarantee minimum 80 cycles.
3.1.2. Party B shall be penalized RMB 50 for every minute of operation delay not
caused by Party A during the production process.
3.1.3. Party B shall be penalized RMB 500 for every failure of argon blowing out
incident except the cause incurred by Party A.
3.1.4. Party B shall be penalized RMB 200 for every failure of automatic pouring
to ladle. Shall be penalized RMB 500 for every failure from continuing
occurrence.
3.1.5. Except the negligence of Party A, Party B shall be penalized RMB 500 for
every failure of temperature control.

--------------------------------------------------------------------------------

(2) Accident Default
Party B shall be liable for all the direct economic loss from the accidents
incurred by Party B.
(3) Other Default
Any violations and safety accidents will be arbitrated based on the labor safety
contract agreed by both parties and industrial regulations under national law.

4. Payment

4.1. The unit price of the Contract is RMB 19.5 per ton (include 17% VAT)
including material expenses, personnel expenses, management expenses,
transportation expenses, planning expense, equipment expenses, and maintenance
expenses.
4.2. Monthly payment shall be settled from multiplying the production volume
approved by Party A with unit price.
4.3. The unit price shall be settled at RMB12.9 per ton (same as the agreed
price in contract HG-2008-C2/W3-022) if the production volumes would not meet
the agreed requirements due to productions incidents or operation interruptions
incurred by Party A.

5. Contract Period

5.1. The Contract will be valid for one year from September 14, 2008 to
September 14, 2009.

6. Deposit

Party B shall deliver RMB 100,000 as the good faith deposit to Party A. Party A
shall refund the deposit when the Contract is due without renewal.

7. Others

7.1. The Contract can be supplemented through mutual negotiation as part of this
Contract. The Parties shall fulfill the obligations of confidentiality in terms
of commercial secrets acknowledging from this Contract. Without mutual
agreement, neither party can disclose information in any manner to third party.
The violation party shall be responsible for all the consequences it may cause
to the other party.
7.2. Party A shall be eligible to terminate the Contract and seek economic
compensation for all the causes accrued by Party B.
7.3. Party A shall not pay the last payment and seek related compensation for
possible losses when Party B terminates the Contract. Party B shall submit
notice in writing 3 months before the termination.
7.4. Party B shall be penalized 1000 times of the value for all the lost items
at the properties of Party A, which shall be deducted from the payment of
production. Party B shall repay all the balances of theft compensation.
7.5. Any dispute shall be settled through negotiation by both parties. Either
party shall file the case to the local jurisdiction where the Party A is located
when the settlement cannot be reached.
7.6. This Contract will be duplicated 6 copies; Party A will hold 4 copies and
Party B holds two copies.

Party A

Party B

Company: Heilongjiang Iron & Steel Co., Ltd.,

Company: Henan Gengsheng Refractories Co. Ltd

Address: Shuangxuan Rd, Lingdong District Shuangyashan

 

 

Address: No. 88 Gengsheng Avenue, Gongyi City

City

 

Legal representative: /s/Zhixiang Zhang

Legal representative: /s/ Shunqing Zhang

Authorized representatives: /s/ Demou Zhou

Authorized representatives: /s/ Xilin Yuan

Company Seal

Company Seal

--------------------------------------------------------------------------------